Title: To Thomas Jefferson from Thomas Skidmore, 6 June 1808
From: Skidmore, Thomas
To: Jefferson, Thomas


                  
                     Sir, 
                     Weston, (in Fairfield County and state of Connecticut)Monday June 6th 1808.—
                  
                  The occasion of this letter to you from a youth who is totally unacquainted with your person may indeed excite your astonishment. I fear that I may incur the epithet of presumtion by thus making known to your Excellency the motives which prompt me thus to address you. But I trust you will do me the justice to believe that what I allege as the motives for thus intruding myself into your notice, are founded in sincerity and candor. To every person in a civilized Country, the importance of the culture of our mental faculties, must be obvious. Reason and common sense argue the necessity of this culture and aver that it is an indispensible duty of every member of the community to perform. I, myself, feel responsible for my conduct if I do not exert myself, vigorously and faithfully, to discharge my duty to myself and the community by endeavoring to obtain that knowlege which forms the distinguishing characteristic of a civilized people, and creates the strongest barrier to the delusion of superstition and its consequent evils. My most strenuous exertions to obtain a literary education for three years past, have proved fruitless and the reflections arising from this train of disappointments, had almost involved me in the labyrinth of despair: Still, however, triumphing over these defeats, I am struggling to obtain my object. I am yet surrounded with difficulties, from which, I fear, it will be difficult to extricate myself. Formidable obstacles oppose the progress I wish to make in the pursuit of this invaluable, mental treasure and almost bid defiance to any further attempts. In indigence I find an almost insuperable barrier to my progress. A liberal education cannot be obtained without pecuniary assistance; and, unhappily for me, I am destitute of this aid. My Father, early perceiving my inclination to attend to the sciences, was anxious to have me pursue them; but finding himself wholly unable to afford the requisite aid for this object, he told me, one day, that if I could, without his assistance, obtain that education which I so ardently desired, I should be welcome to the time that would elapse before I could accomplish my purpose. Since this declaration I have endeavored to obtain the education I desired; but the difficulty I had in procuring pecuniary assistance has retarded my progress materially and threatens to frustrate all my attempts. And it is for the purpose of soliciting aid from your bounty, affluence and benevolence, that I have the impertinece or audacity of thus addressing you; to request of you a small subsidy, that may enable me to procure that scientifical knowelge without which no man can be eminently useful to himself or the community. These are the motives which actuate my mind; they are the genuine effusions of my heart and have dictated the sentiments of this address, in the spirit of truth. A desire for the gratification of sensuality, I assure you, Sir, is not the motive which impels me thus to write to you; but it is a laudable wish to enable myself to cultivate my intellectual powers, that I may become eminently useful in future life; that urges me thus to seek aid from your benevolent hand. I am Now at an Academy in this town gaining all the instruction of which I am susceptible; but, alas! I foresee that I cannot support my self here longer than this quarter, which expires in the month of July following, unless your Charitable hand can afford me some assistance. “And why should you afford me any assistance?” perhaps you will say; “Why bestow aid on a stranger, a person in obscurity, without knowing what use he will make of it?” But again I repeat it; I reiterate, that the sole object for which I ask this assistance is only to enable me to obtain a classical learning; and not to gratify the mercenary views of my self or any one else. No one indeed knows that I am writing this or ever intended it. It is my own free act without any influence from any person or consideration but that of an ardent, laudable desire to obtain that instruction, which is, in a manner, the “life of the soul.”
                  Pardon the liberty that a youth of seventeen, has taken, in thus (I fear you will say) audaciously presuming to address You, Sir, the Chief Magistrate of the nation. Look on this production with an eye of charity and do not, I intreat you, draw an unfavorable conclusion from its contents. Consider it as the effusion of an illiterate and obscure youth; but a youth who wishes to wipe the reproach of ignorance and obscurity from his eyes; who anticipates with anxiety the dawn of a happy stage of life, from the hope of attaining that treasure for which his soul pants. And, if agreeably to your will and pleasure, you think proper to grant me but a trifling subsidy, be assured, Sir that I will accept it with the warmest gratitude and forever remain 
                  —Your most faithful obedient and humble servant,
                  
                     Thomas Skidmore 
                     
                  
                  
                     Note. As soon as you receive this, if it is agreeable to your pleasure, I wish you to write to me and on the outside of the letter inscribe these words “to be left at Bridgeport post office.” 
                     Yours &c—
                  
                  
                     Thomas Skidmore 
                     
                  
               